IN THE SUPREME COURT OF IOWA

                                    No. 19–1917

              Submitted February 22, 2022—Filed June 10, 2022


JAMES ELVIN DORSEY,

      Petitioner,

vs.

STATE OF IOWA,

      Respondent.


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      The appellant challenges the constitutionality of his sentence of life

imprisonment without the possibility of parole for first-degree murder.

PETITION FOR WRIT OF CERTIORARI GRANTED AND WRIT ANNULLED.



      McDonald, J.,     delivered   the       opinion    of   the   court,   in   which

Christensen, C.J., and Waterman, Mansfield, Oxley, and McDermott, JJ., joined.

Appel, J., filed a dissenting opinion.



      Alexander     Smith   (argued)     of    Parrish   Kruidenier    Gentry     Brown

Bergmann & Messamer L.L.P., Des Moines, for petitioner.
                                      2


      Thomas J. Miller, Attorney General, and Louis S. Sloven (argued),

Assistant Attorney General, for respondent.
                                         3


McDONALD, Justice.

      Petitioner James Dorsey shot and killed a woman when he was eighteen

years and five days old. He was found guilty of murder in the first degree and

was sentenced to a mandatory term of life in prison without the possibility of

parole. Dorsey contends this sentence violates his state constitutional right to

be free from “cruel and unusual punishment.” Iowa Const. art. I, § 17. He argues

the state constitution prohibits imposing a mandatory punishment on a young

adult offender and instead requires the district court to hold an individualized

sentencing hearing before imposing any sentence. He further argues his life

sentence without the possibility of parole is grossly disproportionate to the crime.

For the reasons expressed below, we affirm Dorsey’s sentence.

                                         I.

      On September 3, 1984, Dorsey, accompanied by two other men, entered

the Des Moines home of Juanita Weaver with a shotgun. Dorsey went to Weaver’s

home to retrieve a revolver that Dorsey and Weaver’s son had previously stolen

from Dorsey’s uncle. After Dorsey entered the home, he realized Weaver’s son

was not there. Weaver went into the living room upon hearing noises in the home

and came upon Dorsey and the two other men. Dorsey fired at Weaver and

missed. Weaver ran into the bathroom, and Dorsey followed, where he shot

Weaver at close range and killed her. The three men fled the scene and went to

a party but were eventually arrested. A jury found Dorsey guilty of murder in the

first degree, and the district court sentenced Dorsey to a mandatory term of life

in prison without the possibility of parole.
                                         4


      In the nearly thirty-eight years since the murder, Dorsey has challenged

his conviction and resulting mandatory life sentence on numerous occasions.

His conviction was first affirmed on direct appeal in February 1986. In

September 1986, Dorsey filed two separate but overlapping applications for

postconviction relief. The applications were treated as a single application and

dismissed as meritless in March 1994. Dorsey filed a second application for

postconviction relief in November 1994, which the district court dismissed as

time-barred. Dorsey filed his third and fourth applications for postconviction

relief in January 1999 and October 2008, which were also dismissed as

time-barred.

      In January 2014, Dorsey filed a motion to correct an illegal sentence in

the underlying criminal case. In that motion, he contended that his mandatory

life sentence without the possibility of parole inflicted cruel and unusual

punishment upon him in violation of the Federal and State Constitutions. In

support of his argument, Dorsey relied on United States Supreme Court

precedents stating that juvenile offenders have diminished culpability and better

chances for reform and that “the penological justifications for imposing the

harshest sentences on juvenile offenders” are diminished and, in some

instances, categorically prohibited. Miller v. Alabama, 567 U.S. 460, 472 (2012);

see id. at 489 (“By requiring that all children convicted of homicide receive

lifetime incarceration without possibility of parole, regardless of their age and

age-related    characteristics   and    the     nature   of    their   crimes,     the

mandatory-sentencing      schemes      before   us   violate    this   principle    of
                                         5


proportionality, and so the Eighth Amendment’s ban on cruel and unusual

punishment.”); Graham v. Florida, 560 U.S. 48, 82 (2010) (“The Constitution

prohibits the imposition of a life without parole sentence on a juvenile offender

who did not commit homicide. A State need not guarantee the offender eventual

release, but if it imposes a sentence of life it must provide him or her with some

realistic opportunity to obtain release before the end of that term.”); Roper v.

Simmons, 543 U.S. 551, 578 (2005) (“The Eighth and Fourteenth Amendments

forbid imposition of the death penalty on offenders who were under the age of 18

when their crimes were committed.”). Dorsey recognized that he was not a

juvenile at the time of the offense, but he argued “[t]he courts in Iowa are

expanding on the ruling of the United States Supreme Court” by applying the

same rationale in other contexts. The district court denied the motion. Although

Dorsey raised both a federal and state constitutional claim in his motion, the

district court’s order referenced only the federal claim.

      The filing at issue in this case is Dorsey’s fifth application for

postconviction relief. In his application, Dorsey argued that his mandatory life

sentence without the possibility of parole violated the federal and state

constitutional prohibitions against cruel and unusual punishment. In support

of his claims, Dorsey relied on this court’s more recent juvenile sentencing

jurisprudence applying and extending Roper v. Miller, Graham v. Florida, and

Miller v. Alabama. See generally State v. Roby, 897 N.W.2d 127 (Iowa 2017);

State v. Sweet, 879 N.W.2d 811 (Iowa 2016); State v. Louisell, 865 N.W.2d 590

(Iowa 2015); State v. Seats, 865 N.W.2d 545 (Iowa 2015); State v. Lyle, 854
                                           6


N.W.2d 378 (Iowa 2014); State v. Ragland, 836 N.W.2d 107 (Iowa 2013); State v.

Pearson, 836 N.W.2d 88 (Iowa 2013); State v. Null, 836 N.W.2d 41 (Iowa 2013).

Dorsey relied specifically on State v. Lyle, in which this court held that “all

mandatory minimum sentences of imprisonment for youthful offenders are

unconstitutional under the cruel and unusual punishment clause in article I,

section 17 of our constitution.” 854 N.W.2d at 400. He also relied on State v.

Sweet, which created “a categorical rule that juvenile offenders may not be

sentenced to life without the possibility of parole under article I, section 17 of

the Iowa Constitution.” 879 N.W.2d at 839. In his application, Dorsey recognized

that these holdings explicitly applied only to juvenile offenders, but he argued

the cases should be extended or their holdings modified to provide relief for

young adult offenders. He argued Lyle and Sweet should preclude the imposition

of mandatory punishments on young adult offenders and should require

individualized sentencing hearings for all young adult offenders, including those

convicted of murder in the first degree.

      The district court declined to provide Dorsey any relief and granted the

State’s motion for summary disposition of the claims. The district court held

Dorsey’s application for postconviction relief was barred by the three-year statute

of limitations set forth in Iowa Code section 822.3 (2019). The district court also

concluded that, to the extent Dorsey’s claims could be considered a motion to

correct an illegal sentence, the claims were barred res judicata because Dorsey

raised the same claims in his 2014 motion to correct an illegal sentence. Finally,

the district court concluded that Dorsey was not entitled to any relief on the
                                         7


merits because Lyle and Sweet applied only to juvenile offenders and not adult

offenders. Dorsey timely filed his notice of appeal, and we retained the case.

                                        II.

      When an offender files an application for postconviction relief and

“complains his sentence is illegal . . . the claim ‘is not a postconviction relief

action.’ ” Bonilla v. State, 791 N.W.2d 697, 699 (Iowa 2010) (quoting Veal v. State,

779 N.W.2d 63, 65 (Iowa 2010)). Instead, the application for postconviction relief

is treated as a motion to correct an illegal sentence. Id. at 699–700. We therefore

construe Dorsey’s application for postconviction relief as a motion to correct an

illegal sentence. There is no appeal as a matter of right from the denial of a

motion to correct an illegal sentence. See State v. Propps, 897 N.W.2d 91, 96–97

(Iowa 2017). However, when a case is initiated by a notice of appeal, but another

form of review is proper, we need not dismiss the action and may proceed instead

as though the proper form of review was requested. Iowa R. App. P. 6.108. We

treat Dorsey’s “notice of appeal and accompanying briefs as a petition for writ of

certiorari, as we conclude that appeals from a motion to correct an illegal

sentence are most appropriately fashioned in this manner. We grant the petition

for writ of certiorari.” Propps, 897 N.W.2d at 97.

                                        III.

      The district court denied Dorsey’s challenge to his mandatory life sentence

without the possibility of parole on three grounds. First, the district court held

that Dorsey’s application for postconviction relief was barred by the three-year

statute of limitations set forth in Iowa Code section 822.3. Second, the district
                                         8


court held Dorsey’s claims were barred res judicata because Dorsey had raised

the same claims in his 2014 motion to correct an illegal sentence. Finally, the

district court concluded that Dorsey was not entitled to any relief on the merits.

We address each ruling in turn.

                                         A.

      The statute of limitations governing postconviction-relief proceedings does

not bar Dorsey’s constitutional challenge to his sentence. In general, an

application for postconviction relief “must be filed within three years from the

date the conviction or decision is final or, in the event of an appeal, from the date

the writ of procedendo is issued.” Iowa Code § 822.3. But the statute of

limitations for postconviction-relief proceedings is not applicable here. As

discussed above, the district court should have treated Dorsey’s application for

postconviction relief as a motion to correct an illegal sentence. See Bonilla, 791

N.W.2d at 699–700. Because an offender can file a motion to correct an illegal

sentence at any time, the motion “is not governed by the postconviction statute

of limitations.” Veal, 779 N.W.2d at 65. The district court thus erred to the extent

it held that Dorsey’s claims were barred by section 822.3. See id. (stating that

when a claim of an illegal sentence is raised in an application for postconviction

relief, even when “not labeled as such, the district court . . . should treat [the]

application for postconviction relief as a challenge to an illegal sentence that is

not subject to the three-year statute of limitations in Iowa Code section 822.3”).
                                        9


                                       B.

      Nor can we conclude Dorsey’s challenge to his sentence is barred res

judicata. Under Iowa law, “res judicata embraces two concepts: claim preclusion

and issue preclusion.” Braunschweig v. Fahrenkrog, 773 N.W.2d 888, 893 (Iowa

2009). “The general rule of claim preclusion holds that a valid and final judgment

on a claim bars a second action on the adjudicated claim or any part thereof.”

Pavone v. Kirke, 807 N.W.2d 828, 835 (Iowa 2011). “[I]ssue preclusion prevents

parties to a prior action in which judgment has been entered from relitigating in

a subsequent action issues raised and resolved in the previous action.” Hunter v.

City of Des Moines, 300 N.W.2d 121, 123 (Iowa 1981) (footnote omitted). “The

term ‘issue preclusion’ is used interchangeably with the term ‘collateral

estoppel.’ ” Id. at 123 n.2.

      We cannot conclude the doctrines of claim preclusion and issue preclusion

bar consideration of Dorsey’s claim. First, Dorsey’s 2014 motion to correct an

illegal sentence raised federal and state constitutional claims, but the district

court’s order addressed only Dorsey’s federal claim. There was no ruling on

Dorsey’s state constitutional claim in the prior motion. Second, following the

denial of Dorsey’s 2014 motion, this court created new categorical rules

regarding juvenile sentencing. In Lyle, this court held that “all mandatory

minimum sentences of imprisonment for youthful offenders are unconstitutional

under the cruel and unusual punishment clause in article I, section 17 of our

constitution.” 854 N.W.2d at 400. Two years later, in Sweet, this court extended

Lyle and created “a categorical rule that juvenile offenders may not be sentenced
                                        10


to life without the possibility of parole under article I, section 17 of the Iowa

Constitution.” 879 N.W.2d at 839. Dorsey seeks to take advantage of these new

categorical rules in our state constitutional jurisprudence and extend the

rationale of Lyle and Sweet to young adult offenders such as himself. In other

cases, we have allowed article I, section 17 challenges to the constitutionality of

sentences following changes in our jurisprudence, and we see no reason to

uniquely preclude Dorsey’s challenge. The district court erred in holding

Dorsey’s claim based on new law was barred.

                                        C.

      We next address the district court’s alternative ruling on the merits of

Dorsey’s challenge to his sentence. In the district court, Dorsey raised federal

and state constitutional challenges to his sentence. On appeal, Dorsey raises

only his state constitutional claim arising under article I, section 17 of the Iowa

Constitution, which prohibits the infliction of “cruel and unusual punishment.”

Dorsey contends the Iowa Constitution categorically prohibits the imposition of

a mandatory sentence on a young adult offender and instead requires an

individualized sentencing hearing. We conclude the district court did not err in

denying Dorsey’s state constitutional claim on the merits.

      Generally, “[t]he legislature possesses the inherent power to prescribe

punishment for crime, and the sentencing authority of the courts is subject to

that power.” State v. Iowa Dist. Ct. for Shelby Cnty., 308 N.W.2d 27, 30 (Iowa

1981). It is solely the legislature’s prerogative to set punishments that balance

the state’s interest in achieving certain penological interests with the other
                                         11


interests related to the administration of criminal justice. The legislature’s

prerogative to set punishments is circumscribed only by the Federal and State

Constitutions. In Sweet and Lyle, this court held article I, section 17

circumscribes the legislature’s prerogative in imposing certain punishments on

juvenile offenders. See Sweet, 879 N.W.2d at 839; Lyle, 854 N.W.2d at 400.

      The Sweet and Lyle courts offered several justifications for the creation of

this categorical limitation. See, e.g., Sweet, 879 N.W.2d at 830–34 (identifying

fourteen critical points drawn from the federal caselaw and the three critical

principles distilled from the Iowa caselaw). Among these justifications were

medical literature tending to show the human brain continues to develop until

the age of twenty-five and medical and social science literature tending to show

juveniles think and act differently than adults. See, e.g., Null, 836 N.W.2d at 55

(stating the rationale is based on (1) recent scientific evidence showing “the

human brain continues to mature into the early twenties,” and (2) a finding that

young people generally “lack the ability to properly assess risks and engage in

adult-style self-control”).

      While Dorsey acknowledges that our precedents in this area create

categorical rules applicable only to juvenile offenders and that he was not a

juvenile at the time of the offense, he argues the same medical and social science

literature applies with equal force to adult offenders under age twenty-five. At

minimum, he argues someone like him, who was only eighteen years and five

days old at the time of his offense, is entitled to a Miller sentencing hearing before

the imposition of a life sentence.
                                       12


      But the arguments by Dorsey and the dissent are foreclosed by the same

precedents on which they rely. As we stated in Lyle:

      [O]ur holding today has no application to sentencing laws affecting
      adult offenders. Lines are drawn in our law by necessity and are
      incorporated into the jurisprudence we have developed to usher the
      Iowa Constitution through time. This case does not move any of the
      lines that currently exist in the sentencing of adult offenders.

854 N.W.2d at 403. We later reiterated that “the line between being a juvenile

and an adult was drawn for cruel and unusual punishment purposes at eighteen

years of age.” Seats, 865 N.W.2d at 556–57. And in Sweet we stated that “[t]he

qualities that distinguish juveniles from adults do not disappear when an

individual turns eighteen, but society has generally drawn the line at eighteen

for the purposes of distinguishing juveniles from adults.” 879 N.W.2d at 831.

      The categorical constitutional distinction this court drew between

juveniles and adults was based on the long-accepted legal categorical distinction

drawn between juveniles and adults. “We have long known juveniles are different

from adults.” Goodwin v. Iowa Dist. Ct. for Davis Cnty., 936 N.W.2d 634, 652

(Iowa 2019) (McDonald, J., concurring specially). “The legislature already

accounted for this by creating a separate juvenile justice system to address the

different and particular needs of juvenile offenders.” Id. at 653. This includes

waiver and reverse waiver provisions that afford the district court discretion in

determining whether a juvenile should be prosecuted as a juvenile or as an adult

based on the particular circumstances of the juvenile. See Iowa Code §§ 232.8,

.45. The legislature also, in accord with our caselaw, distinguishes between

juvenile and adult offenders with respect to sentencing for murder in the first
                                         13


degree. Adults convicted of murder in the first degree, such as Dorsey, are

required to serve mandatory terms of life imprisonment without the possibility

of parole. See id. § 707.2(2); id. § 902.1(1). Whereas, those under the age of

eighteen at the time of the offense, may be eligible for parole. Id. § 902.1(2). And,

as we explained in Lyle, juveniles are treated differently than adults in a variety

of other contexts outside the area of criminal law. See Lyle, 854 N.W.2d at 388–

89 (cataloging laws treating juveniles differently than adults).

      The bright-line constitutional distinction between juvenile offenders and

adult offenders for purposes of article I, section 17 has been clear from the

outset. In reliance on that bright-line rule, the court of appeals repeatedly has

considered and rejected the same argument Dorsey and the dissent advance

here. See, e.g., McGuire v. State, No. 21–0031, 2022 WL 470841, at *4 (Iowa Ct.

App. Feb. 16, 2022); Hayes v. Polk Cnty. Dist. Ct., No. 19–1660, 2021 WL

3378674, at *1 (Iowa Ct. App. Aug. 4, 2021); Mozie v. State, No. 20–0024, 2021

WL 810962, at *1 (Iowa Ct. App. Mar. 3, 2021); Shuford v. Iowa Dist. Ct. for Scott

Cnty., No. 18–1434, 2020 WL 1879663, at *3 (Iowa Ct. App. Apr. 15, 2020);

Swan v. State, No. 17–0877, 2018 WL 6706212, at *3 (Iowa Ct. App. Dec. 19,

2018); Nassif v. State, No. 17–0762, 2018 WL 3301828, at *1 (Iowa Ct. App.

July 5, 2018); Thomas v. State, No. 16–0008, 2017 WL 2665104, at *2 (Iowa Ct.

App. June 21, 2017); State v. Clayton, No. 13–1771, 2014 WL 5862075, at *5

(Iowa Ct. App. Nov. 13, 2014). “Considerations of efficiency and certainty require

a bright line separating adults from juveniles.” United States v. Marshall, 736

F.3d 492, 500 (6th Cir. 2013). We adhere to the bright-line distinction drawn in
                                         14


our caselaw and repeatedly followed by the court of appeals. Dorsey is not

entitled to any relief on this claim.

                                         IV.

      Dorsey also asserts a separate challenge to his sentence for the first time

on appeal. Dorsey argues that his sentence of life imprisonment without the

possibility of parole is “grossly disproportionate” to the crime of murder in the

first degree and therefore constitutes cruel and unusual punishment in violation

of article I, section 17 of the Iowa Constitution. “Where, as here, the claim is that

the sentence itself is inherently illegal, whether based on constitution or statute,

we believe the claim may be brought at any time.” State v. Bruegger, 773 N.W.2d

862, 872 (Iowa 2009). This includes a claim being brought for the first time on

appeal. See id. We thus turn to the merits of the claim.

      We employ a three-part test to determine whether a sentence is grossly

disproportionate to the underlying offense. The first step is a “threshold” inquiry

which involves “a balancing of the gravity of the crime against the severity of the

sentence.” Id. at 873. If the sentence being reviewed does not “raise an inference

of gross disproportionality,” then the inquiry ends and “[n]o further analysis is

required.” State v. Wickes, 910 N.W.2d 554, 572 (Iowa 2018). If the threshold

inquiry is satisfied, step two requires “an intrajurisdictional analysis to compare

the challenged sentence to sentences of other crimes within our jurisdiction.” Id.

Step three requires “an interjurisdictional review and examine the sentences for

similar crimes in other jurisdictions.” Id.
                                        15


      At the threshold stage of analysis, our primary task is to balance “the

gravity of the crime against the severity of the sentence.” Bruegger, 773 N.W.2d

at 873. In balancing these competing considerations, we consider several general

principles. First, “we owe substantial deference to the penalties the legislature

has established for various crimes.” State v. Oliver, 812 N.W.2d 636, 650 (Iowa

2012). “Criminal punishment can have different goals, and choosing among them

is within a legislature’s discretion.” Graham, 560 U.S. at 71. Second, “it is rare

that a sentence will be so grossly disproportionate to the crime as to satisfy the

threshold inquiry and warrant further review.” Oliver, 812 N.W.2d at 650. Third,

“a recidivist offender is more culpable and thus more deserving of a longer

sentence than a first-time offender.” Id. And finally, “the unique features of a

case can ‘converge to generate a high risk of potential gross disproportionality.’ ”

Id. at 651 (quoting Bruegger, 773 N.W.2d at 884).

      As a general matter, the sentence of life imprisonment without the

possibility of parole for the crime of murder in the first degree does not raise an

inference of gross disproportionality. The prohibition against cruel and unusual

punishment “does not require a precise calibration of crime and punishment.”

United States v. Graciani, 61 F.3d 70, 76 (1st Cir. 1995). Rather, the prohibition

“gives rise to a ‘narrow proportionality principle,’ forbidding only extreme

sentences that are significantly disproportionate to the underlying crime.” Id.

(citation omitted) (quoting Harmelin v. Michigan, 501 U.S. 957, 997 (1991)

(Kennedy, J., concurring in part and concurring in the judgment)). “[T]he taking

of innocent life is considered the greatest universal wrong.” State v. Izzolena, 609
                                           16


N.W.2d 541, 550 (Iowa 2000) (en banc). And the proportionate response is to

impose the greatest punishment allowed under our law, life imprisonment

without the possibility of parole. See State v. Fitz, 265 N.W.2d 896, 899 (Iowa

1978) (rejecting challenge to life sentence for murder); State v. Fuhrmann, 261

N.W.2d 475, 479–80 (Iowa 1978) (en banc) (“Life imprisonment for first-degree

murder is not so disproportionate to the seriousness of the offense as to shock

the conscience or sense of justice.”).

        And there is nothing unique about the facts of this case that raise an

inference of gross disproportionality. Dorsey entered Weaver’s home armed with

a shotgun in search of her son. When Weaver refused to disclose her son’s

whereabouts, Dorsey shot at her. Weaver fled into the bathroom, and Dorsey

followed her. He reloaded the shotgun and killed Weaver with a close-range shot

that left “a massive shotgun wound in [her] face and arm.” Based on these facts,

the jury found Dorsey guilty of committing a willful, deliberate, and premeditated

murder. Dorsey’s willful, deliberate, and premeditated murder of an unarmed

woman in her own home justifies the most severe sentence allowed under our

law. There is no inference of gross disproportionality here. See Fuhrmann, 261

N.W.2d at 479–80; see also People v. Blackwell, 207 Cal. Rptr. 3d 444, 472 (Ct.

App. 2016) (“The sentence in this case, though undoubtedly harsh, does not

shock the conscience and is not disproportionate. Blackwell was convicted of

first   degree   murder   with   special    circumstances.   First   degree   special

circumstance murder, viewed in the abstract, is perhaps the most serious offense

under California law, and the facts of this particular case do not remove it from
                                        17


this category.”); People v. Castillo, ___ P.3d ___, ___ , 2022 WL 480893, at *8

(Colo. App. Feb. 17, 2022) (holding sentence of life imprisonment without parole

for a murder conviction imposed on an eighteen-year-old “does not give rise to

an inference of gross disproportionality”).

                                        V.

      The district court did not err in denying Dorsey’s challenges to his

sentence.

      PETITION     FOR    WRIT    OF    CERTIORARI     GRANTED     AND    WRIT

ANNULLED.

      All justices concur except Appel, J., who dissents.
                                         18


                                                         #19–1917, Dorsey v. State

APPEL, Justice (dissenting).

      I respectfully dissent. In my view, the proper disposition in this case under

the cruel and unusual punishment clause of the Iowa Constitution is a remand

to the district court for an individualized hearing to determine whether the State

can show that the defendant is not entitled mitigation based upon the

characteristics of youth.

      I. Introduction.

      In this case, we must decide if the evolving science regarding the

characteristics of youth above the age of eighteen must be considered in cases

involving the imposition of a sentence of life without possibility of parole in order

to avoid a violation of the cruel and unusual punishment clause of article I,

section 17 of the Iowa Constitution. If the answer to the threshold question is

no, that is the end of the matter. If the answer is yes, the next question is: how

should the science be applied in our cruel and unusual punishment

jurisprudence?

      In order to answer these questions, I first provide a brief review of the

sentence of life without possibility of parole. Second, I review the cruel and

unusual punishment jurisprudence for offenders under the age of eighteen

developed by the United States Supreme Court and this court. Third, I examine

scientific developments related to the development of adolescents since Roper v.

Simmons, 543 U.S. 551 (2005). Fourth, I examine relevant caselaw and

commentary advancing the idea that science, which had such a profound impact
                                          19


on our jurisprudence related to cruel and unusual punishment for juveniles,

should also apply to adolescent youth over the age of eighteen. Finally, I consider

choices available to the court in applying the science and provide an analysis of

why I conclude that an individualized hearing on the application of science is the

proper approach in this case.

      II. Life-Without-Possibility-of-Parole Sentences.

      The   United    States    imposes    more   life-without-possibility-of-parole

sentences than any other country in the world by far. William W. Berry III,

Evolved Standards, Evolving Justices? The Case for a Broader Application of the

Eighth Amendment, 96 Wash. U. L. Rev. 105, 109 (2018). The United States has

approximately    50,000     persons    serving    life-without-possibility-of-parole

sentences, while the runner-up countries have only a few hundred. Id. The

United States is the only country in the world that allows life-without-possibility-

of-parole sentences on juvenile offenders. Id. at 143.

      Life without possibility of parole has been frequently compared to the

death penalty. As John Stuart Mill observed centuries ago:

      What comparison can there really be, in point of severity, between
      consigning a man to the short pang of a rapid death, and immuring
      him in a living tomb, there to linger out what may be a long life in
      the hardest and most monotonous toil, without any of its alleviations
      or rewards-debarred from all pleasant sights and sounds, and cut
      off from all earthly hope, except a slight mitigation of bodily
      restraint, or a small improvement of diet?

William W. Berry III, Life-With-Hope Sentencing: The Argument for Replacing Life-

Without-Parole Sentences with Presumptive Life Sentences, 76 Ohio St. L.J. 1051,
                                        20


1053 n.7 (2015) (quoting John Stuart Mill, Speech in Favor of Capital Punishment

Before Parliament (Apr. 21, 1868)).

      Pope Francis also agreed with this comparison; he has concluded that “[a]

life sentence is just a death penalty in disguise.” Address of Pope Francis to the

Delegates of the International Association of Penal Law, Vatican (Oct. 23, 2014),

https://www.vatican.va/content/francesco/en/speeches/2014/october/docu

ments/papa-francesco_20141023_associazione-internazionale-diritto-

penale.html [https://perma.cc/P42Z-P2NW]; see also Brittany L. Deitch, Life

Without Parole as Death Without Dignity, 72 Ala. L. Rev. 327, 328 n.1 (2020).

      Some state courts have recognized the despair and hopelessness of life-

without-possibility-of-parole sentences. For example, the Supreme Court of

Nevada declared with respect to a life in prison without possibility of parole for

a juvenile defendant:

      Denial of [the opportunity to seek parole] means denial of hope; it
      means that good behavior and character improvement are
      immaterial; it means that whatever the future might hold in store
      for the mind and spirit of [the offender], he will remain in prison for
      the rest of his days.

Naovarath v. State, 779 P.2d 944, 944 (Nev. 1989). The court went on to hold

that a sentence of life imprisonment without possibility of parole for juvenile

offenders was unconstitutional on both state and federal grounds. Id. at 949 n.6.

      Life-without-possibility-of-parole   sentences   deprive   the   individual’s

personhood or humanity. As noted by one observer, the essence of personhood

or humanity, as culled from leading philosophers:

      [I]t is a sense of self that conveys the capacity and moral right to
      make choices and hence be self-determining. Self-determination, in
                                        21


      turn, both finds expression in and presupposes . . . some degree of
      (1) autonomy, defined as the capacity to influence one’s environment
      and hence shape one’s fate, (2) security, defined as the capacity to
      find or create stability in one’s world and hence shelter oneself from
      harm, and (3) relatedness to others, defined as the capacity for fees
      for oneself and others and hence to have caring and constructive
      relationships.

Robert Johnson, Death Work: A Study of the Modern Execution Process 204 (2d

ed. 1998).

      By the above measure, life without possibility of parole is inhumane and

the distinction between death by incarceration and death by execution is closed

if not eliminated. Commentators have described a life sentence without

possibility of parole as the “new death penalty” or “the other death penalty” or

as being sentenced to be “buried alive.” See Marie Gottschalk, Sentenced to Life:

Penal Reform and the Most Severe Sanctions, 9 Ann. Rev. L. & Soc. Sci. 353, 354

(2013); see also Miller v. Alabama, 567 U.S. 460, 474–75 (2012) (noting that life-

without-parole sentences for juveniles is akin to the death penalty).

      Some persons sentenced to life without possibility of parole agree. Scholar

Margaret E. Leigey has collected statements from such prisoners. See Margaret

E. Leigey, The Forgotten Men: Serving a Life Without Parole Sentence (2015). One

prisoner declared that a person serving life without possibility of parole “would

be a lot better off if they just went on and executed him as opposed to the life

without parole because that’s torture.” Id. at 15. Another prisoner stated that “it

would be better if they just take us out back and shot us,” and referred to the

sentence as “the hard death penalty.” Id. Given the extraordinarily severe

consequences of a life-without-possibility-of-parole sentence, courts have
                                        22


remarkably upheld prisoners’ decisions of preferring the death penalty to life in

prison. See Autry v. McKaskle, 727 F.2d 358, 363 (5th Cir. 1984) (per curiam)

(noting prisoners preference for death over life in prison not irrational); Smith v.

State, 686 N.E.2d 1264, 1273 (Ind. 1997) (collecting cases and concluding that

prisoners preference for death over life in prison not per se irrational); Wayne A.

Logan, Proportionality and Punishment: Imposing Life Without Parole on Juveniles,

33 Wake Forest L. Rev. 681, 712 (1998); see also John H. Blume, Killing the

Willing: “Volunteers,” Suicide and Competency, 103 Mich. L. Rev. 939 (2005).

      III. Overview of Cruel and Unusual Punishment Jurisprudence
Applicable to Juveniles Under Eighteen Years of Age.

      A. United States Supreme Court Precedent.

      1. Evolving standards of decency. I begin by briefly traveling on a familiar

path. The United States Supreme Court has repeatedly declared that the content

of the Cruel and Unusual Punishment Clause is not static but instead derives

meaning from “evolving standards of decency that mark the progress of a

maturing society.” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting Trop v.

Dulles, 356 U.S. 86, 101 (1958) (plurality opinion)); see also Weems v. United

States, 217 U.S. 349, 378 (1910). As explained by the Supreme Court in Kennedy

v. Louisiana, “[T]he standard of extreme cruelty is not merely descriptive, but

necessarily embodies a moral judgment. The standard itself remains the same,

but its applicability must change as the basic mores of society change.” 554 U.S.

407, 419 (2008) (quoting Furman v. Georgia, 408 U.S. 238, 382 (1972)

(per curiam) (Burger, C.J., dissenting)).
                                       23


      There can be no question that recent cases of the Supreme Court have

evolved even in a relatively short period of time, particularly when dealing with

harsh sentences of juvenile offenders. For example, in Thompson v. Oklahoma,

the Supreme Court held that the death penalty could not be constitutionally

applied to persons under the age of sixteen. 487 U.S. 815, 838 (1988). In the

following year, the Supreme Court rejected the extension of the prohibition to

persons aged sixteen to eighteen. See Stanford v. Kentucky, 492 U.S. 361, 378–

79 (1989), abrogated by Roper, 543 U.S. 551. But a little more than fifteen years

later, the Supreme Court overruled Stanford and extended the prohibition to

persons under the age of eighteen. See Roper, 543 U.S. at 563–64 (conducting

the inquiry into “our society’s evolving standards of decency,” and recognizing

evidence of a “national consensus against the death penalty for juveniles”).

Similarly, in Penry v. Lynaugh, the Supreme Court declined to mandate a

categorical exemption from the death penalty for the mentally disabled. 492 U.S.

302, 335 (1989), abrogated by Atkins v. Virginia, 536 U.S. 304 (2002). But less

than fifteen years later, in Atkins v. Virginia, the Court reversed course and

declared categorically that the death penalty could not be imposed on the

mentally disabled. 536 U.S. at 321. The cruel and unusual punishment cases of

the Supreme Court clearly leave room for constitutional growth and

development.

      Applying evolving standards in three important cases, the Supreme Court

determined that, notwithstanding historic practice, the Cruel and Unusual

Punishment Clause of the Eighth Amendment categorically prohibited
                                       24


imposition of the death penalty to persons under eighteen, Roper, 543 U.S. at

574–75; categorically prohibited life without possibility of parole for juveniles

who commit a nonhomicidal crime, Graham v. Florida, 560 U.S. 48, 79 (2010);

and generally held that a person under eighteen years of age who committed

homicide could not be sentenced to life without possibility of parole unless shown

to be a rare juvenile who was incorrigible. Miller, 567 U.S. at 479. These dynamic

cases set the framework for analysis of the question of whether the harshest

irrevocable punishments may be imposed against young offenders.

      2. Roper v. Simmons. In Roper, the Supreme Court considered whether

the death penalty could be constitutionally imposed on a juvenile who committed

the crime while under the age of eighteen. 543 U.S. at 574–75. For the

prosecution, the answer to this question was obvious. At trial, the prosecution

argued that the young age of the offender was an aggravating factor. Id. at 558.

The prosecution told the jury, “Think about age. Seventeen years old. Isn’t that

scary? Doesn’t that scare you? Mitigating? Quite the contrary I submit. Quite

the contrary.” Id.

      In categorically declaring that the death penalty could not constitutionally

be imposed on any juvenile under the age of eighteen, the Supreme Court in

Roper unequivocally rejected the prosecution’s age-as-an-aggravating-factor

theory. Id. at 572–73. The Roper Court did so in part by relying on developing

neuroscience and social psychology. Id. at 569–70. First, the Roper Court

emphasized that persons eighteen and under lack maturity and have an

underdeveloped sense of responsibility. Id. at 569. Second, the Roper Court
                                        25


stressed that juveniles are “more vulnerable or susceptible to negative influences

and outside pressures, including peer pressure.” Id. (citing Eddings v. Oklahoma,

455 U.S. 104, 115 (1982)). Finally, the Roper Court observed that “the character

of a juvenile is not as well formed as that of an adult.” Id. at 570. According to

Roper, “From a moral standpoint it would be misguided to equate the failings of

a minor with those of an adult, for a greater possibility exists that a minor’s

character deficiencies will be reformed.” Id.

      Given these factors, not only was age not an aggravating factor as argued

by the Roper prosecution, but age under the United States Constitution was

categorically a mitigating factor. See id. at 569–73. In so holding, the Supreme

Court favored science over rhetoric. In light of the neuroscience and social

psychology developments that demonstrated lessened culpability of youth and

greater prospects for reform, the Roper Court refused to embrace scientifically

unsupported but politically popular age-aggravation trope. See id. at 573. Under

the United States Constitution as interpreted by the Supreme Court, there was

no constitutional space for the age-aggravation theory in applying the death

penalty. See id.

      For juveniles who committed homicidal crimes, the Supreme Court drew

a line at the age of eighteen for application of the categorical ban on execution.

Id. at 574. The Roper Court recognized that the drawing of a bright line had

arbitrary features. Id. (noting that line-drawing is subject to objections). The

Roper Court noted, “The qualities that distinguish juveniles from adults do not

disappear when an individual turns 18.” Id. Yet, according to Roper, “a line must
                                           26


be drawn.” Id. Roper declared that the categorical line for purposes of

categorically prohibiting the death penalty was drawn at age eighteen because of

its social acceptance as the dividing line between childhood and adulthood. Id.

Nothing in Roper, however, suggests that other lines could not be drawn in other

contexts involving juveniles.

      3. Graham v. Florida. Indeed, Graham demonstrated the notion that there

were further lines to be drawn. 560 U.S. 48. In Graham, the question was

whether a juvenile offender under the age of eighteen could be sentenced to

mandatory death in prison, typically referred to as life without possibility of

parole, for nonhomicidal crimes. The Supreme Court, drawing another

categorical line, said no. Id. at 74–75.

      The reasoning of the decision in Graham hewed closely to that of Roper.

The Graham Court noted that developments “in psychology and brain science

continue to show fundamental differences between juvenile and adult minds[,]

[f]or example, parts of the brain involved in behavior control.” Id. at 68. It cited

amicus briefs filed by the American Medical Association and the American

Psychological Association for the proposition that behavior control continues to

mature through adolescence. Id.

      The Graham Court recognized the goals of retribution, deterrence,

incapacitation, and rehabilitation. Id. at 71–72. While recognizing the legitimacy

of retribution in criminal sentencing, the Court observed that the personal

culpability of a juvenile offender was not as strong as it was with an adult. Id. at

74. Further, deterrence was limited because of the limited moral responsibility
                                         27


of the offender. Id. at 72. With respect to incapacitation, the Graham Court noted

it was difficult even for trained “psychologists to differentiate between the

juvenile offender whose crime reflects unfortunate yet transient immaturity, and

the rare juvenile offender whose crime reflects irreparable corruption.” Id. at 73

(quoting Roper, 543 U.S. at 573). Finally, the Graham Court noted the similarity

between the death penalty and life without possibility of parole. Id. at 78.

Although life in prison without the possibility of parole was different than death,

the Graham Court recognized that both “share some characteristics” in that both

“alter[] the offender’s life by a forfeiture that is irrevocable,” and “deprive[] the

convict of the most basic liberties without giving hope of restoration.” Id. at 69–

70.

      The Graham Court further noted that a sentence of life without possibility

of parole “forswears altogether the rehabilitative ideal.” Id. at 74. While the Court

recognized that the state was “not required to guarantee eventual freedom to a

juvenile offender,” it must give the offender “some meaningful opportunity to

obtain release based on demonstrated maturity and rehabilitation.” Id. at 75. In

adopting a categorical rule and rejecting a case-by-case analysis, the Graham

Court noted that it was difficult to distinguish with accuracy “the few incorrigible

juvenile offenders” from the many who are capable of change. Id. at 77.

      4. Miller v. Alabama. Finally, the Supreme Court in Miller v. Alabama,

considered whether juveniles under the age of eighteen who committed homicidal

crimes could be sentenced to life without possibility of parole. 567 U.S. 460, 465

(2012). Miller recognized that the observations in Graham were made in the
                                                28


context of nonhomicidal crimes. Id. at 473. Yet, it emphasized that “none of what

[Graham] said about children—about their distinctive (and transitory) mental

traits and environmental vulnerabilities—is crime-specific.”1 Id. Here, the

Supreme Court clearly broke from its “death is different” analysis in favor of a

“children are different” approach, see id. at 472–74, and stated that “imposition

of a State’s most severe penalties on juvenile offenders cannot proceed as though

they were not children.” Id. at 474.

       Again, the Miller Court emphasized that juvenile life sentences were

“analogous to capital punishment.” Id. at 475 (quoting Graham, 560 U.S. at 89

(Roberts, C.J., concurring in the judgment)). In imposing the harshest sentences

like life without possibility of parole, Miller stressed the importance of not

excluding “the possibility of compassionate or mitigating factors” from

consideration. Id. (quoting Woodson v. North Carolina, 428 U.S. 280, 304 (1976)).

Miller pointed out that Alabama’s mandatory sentencing scheme “poses too great

a risk of disproportionate punishment.” Id. at 479. Although Miller did not

foreclose the possibility of a life-without-possibility-of-parole sentence for

juveniles in homicide cases, it required the state “to take into account how

children are different, and how those differences counsel against irrevocably

sentencing them to a lifetime in prison.” Id. at 480.




       1In  Miller, the Supreme Court repeated the observations in Graham that the science and
social science findings related to “transient rashness, proclivity for risk, and inability to assess
consequences[] both lessened a child’s ‘moral culpability’ and enhanced the prospect that, as the
years go by and neurological development occurs, his ‘ “deficiencies will be reformed.” ’ ” Miller,
567 U.S. at 472 (quoting Graham, 560 U.S. at 68).
                                        29


      An important aspect of Miller is the reliance on Woodson v. North Carolina,

428 U.S. 280 (1976). Woodson, of course, stands for the proposition that before

the death penalty may be imposed, the court must conduct an individualized

inquiry on a case-by-case basis to determine whether the defendant is

sufficiently culpable to merit the death penalty. Id. at 304; see also Lockett v.

Ohio, 438 U.S. 586, 605 (1978) (“[A]n individualized decision is essential in

capital cases.”).

      B. Iowa Precedent Regarding Juvenile Sentencing. Although the

language in article I, section 17 of the Iowa Constitution is similar to that of the

Eighth Amendment to the United States Constitution, we, of course, are not

bound to follow the approach of the United States Supreme Court in its

interpretation of parallel Eighth Amendment provisions, and instead are free to

develop our own independent approach. E.g. State v. Ochoa, 792 N.W.2d 260,

264 (Iowa 2010). See generally Mark Denniston & Christoffer Binning, The Role

of State Constitutionalism in Determining Juvenile Life Sentences, 17 Geo. J.L. &

Pub. Pol’y 599 (2019) (identifying and discussing the post-Miller implementation

trend of criminal sentences for juvenile offenders and concluding that, due to a

lack of guidance, states resolve issues in vastly different ways). That said, we

look to cases of the Supreme Court, and indeed any court, for whatever

persuasive reasoning they might provide. Ochoa, 792 N.W.2d at 264–65.

      We have embraced the Supreme Court’s rationale in Roper, Graham, and

Miller and further extended application of the role of neuroscience and social

psychology in the considering whether certain punishments of juveniles under
                                         30


the age of eighteen constitutes cruel and unusual punishment under the Iowa

Constitution. See, e.g., State v. Sweet, 879 N.W.2d 811, 839 (Iowa 2016) (holding

under article I, section 17 of the Iowa Constitution, juvenile offenders may not

be sentenced to life without possibility of parole); State v. Null, 836 N.W.2d 41,

71 (Iowa 2013) (holding that lengthy sentence imposed on juvenile offenders

triggers Miller-type protections); State v. Pearson, 836 N.W.2d 88, 96 (Iowa 2013)

(holding that consecutive sentences resulting in lengthy imprisonment triggers

Miller-Null-type protections); State v. Ragland, 836 N.W.2d 107, 118–21 (Iowa

2013) (holding that the Governor’s commuted sentence amounts to mandatory

life without parole and was unconstitutional under Miller).

      In State v. Ragland, we considered whether the Governor’s commuting of

a mandatory life without possibility of parole for a juvenile offender who

committed felony murder to sixty years mandatory imprisonment was

constitutional under article I, section 17 of the Iowa Constitution. Ragland, 836

N.W.2d at 118–19. We concluded that it was not. Id. at 121 (holding that for all

practical purposes, the same motivation in Miller applies to the commuted

sentence since it is the practical equivalent to life without parole).

      In State v. Null, after recognizing the fundamental differences between

juveniles and adults as illustrated by Miller, we held that a cumulative

mandatory prison term of fifty-two and a half years for second-degree murder

and first-degree robbery was contrary to the Cruel and Unusual Punishment

Clause of the United States and Iowa Constitutions. Null, 836 N.W.2d at 70–73.

After extensively canvassing the body of science related to juvenile immaturity,
                                         31


we concluded that the teaching of Miller about children being different was fully

applicable and that Null was entitled to an individualized sentencing hearing to

determine the question of parole eligibility. Id. at 70. Although not a life-without-

possibility-of-parole sentence, we stated that the opportunity for geriatric release

“does not provide a ‘meaningful opportunity’ to demonstrate the ‘maturity and

rehabilitation’ required to obtain release and reenter society as required by

Graham.” Id. at 71 (quoting Graham, 560 U.S. at 75).

      We considered lengthy prison terms for nonhomicidal crime in State v.

Pearson, 836 N.W.2d 88, and State v. Lyle, 854 N.W.2d 378 (Iowa 2014). In

Pearson, we considered a case where a juvenile defendant was convicted of two

counts of first-degree robbery and two counts of first-degree burglary in

connection with a crime spree. 836 N.W.2d at 89. The defendant was sentenced

to thirty-five years in prison without the possibility of parole. Id. We held that

the teaching of Miller—namely, the need for an individualized hearing before a

lengthy sentence is imposed on a juvenile offender—applied in a case where a

thirty-five-year mandatory sentence was imposed for the crimes of robbery and

burglary. Id. at 91, 96.

      Similarly, in Lyle, we considered a seven-year mandatory sentence of a

juvenile arising out of a second-degree robbery conviction. 854 N.W.2d at 381.

We noted, among other things, that “scientific data and the opinions of medical

experts provide a compelling and increasingly ineluctable case that from a

neurodevelopment standpoint, juvenile culpability does not rise to the adult-like

standard.” Id. at 398. We concluded that sentencing to a statutory mandatory
                                        32


minimum without a hearing to consider the mitigating factors of youth did not

adequately serve legitimate penological objectives in light of the child’s

categorically diminished culpability. Id. at 399.

      Our next foray into the field was State v. Sweet, 879 N.W.2d 811. In Sweet,

we considered whether juvenile offenders could be sentenced to life in prison

without possibility of parole for first-degree murder. Id. at 812. We noted that

using our independent judgment under article I, section 17 of the Iowa

Constitution, we have applied the principles of the Roper-Graham-Miller trilogy

“outside the narrow factual confines of those cases, including cases involving

de facto life sentences, very long sentences, and relatively short sentences.” Id.

at 834.

      Further, we repeated that it was extremely difficult for even a trained

psychologist to determine the small percentage of juvenile offenders who were

“irreparably corrupt.” Id. at 834. We noted that the district court could not decide

in any principled way which adolescents were those very few who might later

prove to be irreparably depraved. Id. at 837. We cited Montgomery v. Louisiana,

577 U.S. 190 (2016), for the proposition that a life-without-possibility-of-parole

sentence should be available to a juvenile offender only in the rarest of cases. Id.

at 834. We declined to ask our district courts to do what trained professionals

with years of clinical experience declined to do, namely, identify the rarest of

cases where a youth could be shown to be irreparably corrupt, thereby

supporting a life-without-possibility-of-parole sentence. Id. at 839. Ultimately,
                                       33


we held that life-without-possibility-of-parole sentences were categorically

barred for juveniles. Id.

     IV. Post-Roper/Graham/Miller Authorities Applying Developments in
Neuroscience and Psychology to Sentencing of Defendants Beyond Age
Eighteen.

      A. Cases Declining to Extend Analysis. There are a number of federal

and state court cases that have declined to extend the Miller principles where a

criminal defendant was over the age of eighteen at the time of the crime. See,

e.g., Wright v. United States, 902 F.3d 868, 871–72 (8th Cir. 2018); United States

v. Williston, 862 F.3d 1023, 1039–40 (10th Cir. 2017); United States v. Marshall,

736 F.3d 492, 500 (6th Cir. 2013); Burgie v. State, 575 S.W.3d 127, 128–29 (Ark.

2019); State v. Allen, 958 A.2d 1214, 1233–36 (Conn. 2008).

      At least some of the cases that have denied relief, however, leave the door

open to as-applied challenges to harsh sentences by young adults on cruel and

unusual punishment grounds. For instance, in People v. Harris, the Illinois

Supreme Court declined to extend the categorical prohibition of Roper to a

seventy-six-year sentence to a young adult who was eighteen years old at the

time of the crime. 120 N.E.3d 900, 912 (Ill. 2018). While the court rejected the

categorical change, the court declined to rule on the question of whether the

sentence might be cruel and unusual as applied. Id. at 912–14.

      B. Cases Considering Roper/Graham/Miller Principles Beyond the

Age of Eighteen.

      1. Commonwealth v. Bredhold. In Commonwealth v. Bredhold, a Kentucky

circuit court considered the potential application of the death penalty to a
                                             34


defendant who was eighteen years and five months old at the time of the murder

and robbery. No. 14–CR–161, 2017 WL 8792559, at *1 (Ky. Cir. Ct. Aug. 1, 2017).

Notably, the judge presiding in Bredhold had heard testimony from a nationally

known expert, Dr. Laurence Steinberg, regarding the differences between

adolescents under the age of eighteen and young adults aged eighteen to twenty-

one in a companion case.2 Id. According to the Bredhold court, Steinberg testified

that “if a different version of Roper were heard today, knowing what we know

now, one could’ve made the very same arguments about eighteen (18), nineteen

(19), and twenty (20) year olds that were made about sixteen (16) and seventeen

(17) year olds in Roper.” Id.

       The Bredhold court concluded that there was a growing consensus against

the death penalty for persons under age twenty-one. Id. at *3. Further, the

Bredhold court concluded that individuals in their late teens and early twenties

were less mature than older adults and more likely to engage in behavior that

underestimates risks and promotes “sensation-seeking.” Id. at *4. The Bredhold

court further noted that young adults are less able to control their impulses and

consider the future consequences of their acts. Id. In addition, the Bredhold court

noted that cognitive abilities mature more rapidly than emotional abilities,

including the ability to exercise control, to properly consider the risks and

rewards of alternative courses of action, and to resist coercive pressure from

others. Id. According to the Bredhold court, the applicable research as well as



     2There are some characteristics with death sentences that are shared by other sentences.

Commonwealth v. Diaz, No. 15–CR–584–001 (Ky. Cir. Ct. Sept. 6, 2017).
                                        35


the individual assessment “support the exclusion of the death penalty for this

Defendant.” Id. at *7.

      The circuit court ruling in Bredhold, however, was short lived. The

Kentucky Supreme Court vacated the ruling, noting that the defendant had not

yet been sentenced and, as a result, did not have standing to support a

constitutional challenge. See Commonwealth v. Bredhold, 599 S.W.3d 409, 417–

18 (Ky. 2020).

      Even so, as the Bredhold circuit court noted, the conclusions of an expert

who made an individualized assessment of the defendant, “are still relevant.”

Bredhold, 2017 WL 8792559, at *7. The expert reported that the defendant

operated “at a level at least four years below that of his peers.” Id. According to

the circuit court, the findings of the expert “further support the exclusion of the

death penalty” for the defendant. Id. Bredhold, of course, is a death penalty case,

but it extends and applies the science described in Roper to a case involving a

criminal defendant above the age of eighteen.

      2. State v. Norris. A New Jersey appellate court considered the application

of Miller in a case involving a twenty-one-year-old defendant in State v. Norris,

No. A–3008–15T4, 2017 WL 2062145, at *5 (N.J. Super. Ct. App. Div. May 15,

2017) (per curiam). The New Jersey appellate court in a short per curiam opinion

did not explicitly state that the defendant was entitled to the same consideration

as a juvenile offender, but suggested that Miller factors should be considered

when the trial court considers a sentence for a lengthy term of incarceration. Id.

(“[T]he real life consequences of a consecutive, extended-term sentence should
                                        36


be considered, particularly under circumstances such as these, where on the

attempted murder charge the most serious aggravating factors had been

eliminated and the two that remained were somewhat ubiquitous.”).

      3. People v. House. An intermediate Illinois appellate court considered the

applicability of developments in brain science to a nineteen-year-old defendant

in People v. House, 72 N.E.3d 357, 384 (Ill. App. Ct. 2015), appeal denied,

judgment vacated, 111 N.E.3d 940 (Ill. 2018). That case involved a question of

the validity of a life-without-possibility-of-parole sentence imposed on a

nineteen-year-old defendant convicted of multiple murders. Id. at 383. The court

reasoned that while the defendant was not a juvenile at the time of the crime,

his “young age of 19 is relevant in consideration.” Id. at 384. Under the specific

facts of the case, the court questioned the propriety of mandatory natural life for

a nineteen-year-old under the theory of accountability. Id. at 385. Additionally,

the court recognized the continuing brain development in adolescents, id., and

noted that legal scholars had observed that “the United States Supreme Court is

moving rather quickly towards abolishing life without parole sentences for

juvenile offenders entirely.” Id. at 386 (quoting Maureen Dowling, Note, Juvenile

Sentencing in Illinois: Addressing the Supreme Court Trend Away from Harsh

Punishments for Juvenile Offenders, 35 N. Ill. U. L. Rev. 611, 619 (2015)). Most

importantly, the court argued that while Roper delineated the division between

juvenile and adult offenders at the age of eighteen, it did not believe that “this

demarcation has created a bright line rule.” Id. at 386. Instead, it believed such

division is “somewhat arbitrary.” Id. at 387. Accordingly, the court argued that
                                       37


there was a need to expand juvenile sentencing provisions for young adult

offenders. Id.

      The House holding, however, was vacated by the Illinois Supreme Court,

111 N.E.3d 940, with instructions to the appellate court to consider the recent

holding of the Illinois Supreme Court in Harris, 120 N.E.3d 900. In Harris, the

Illinois Supreme Court held that an aggregate sentence of seventy-six years in

prison upon an eighteen-year-old defendant did not violate the cruel and

unusual punishment provision of Illinois’s constitution where the defendant only

raised a facial challenge to the sentence. Id. at 845. The Illinois Supreme Court

refused to extend Miller, which it regarded as establishing a categorical rule, to

persons over the age of eighteen. Id. at 846–47. The Harris court emphasized,

however, that the defendant did not claim the sentence as applied to him was

cruel and unusual. Id. at 847.

      4. United States v. Cruz. A federal district court approached the question

of the application of science to the sentencing of a defendant when he was

eighteen years and twenty weeks old. Cruz v. United States, No. 11–CV–787

(JCH), 2018 WL 1541898, at *1 (D. Conn. Mar. 29, 2018), vacated and

remanded, 826 F. App’x 49 (2d Cir. 2020). In that case, Cruz had been

incarcerated for many years and was bringing his claim that the life-without-

possibility-of-parole sentence amounted to cruel and unusual punishment. Id.

at *1–2.

      The Cruz court considered whether Supreme Court precedent barred the

district court from consideration of application of the Miller principles to the
                                         38


defendant. Id. at *6. According to the Cruz court, Miller said nothing about how

the Eighth Amendment would apply to mandatory life without possibility for

parole for those over the age of eighteen. Id. at *15 (stating that the state failed

to recognize that there were “different kinds of lines” and taking for example that

the Supreme Court expanded the protection of death penalty sentences for

underage offenders from sixteen to eighteen through a series of cases from

Thompson, 487 U.S. 815, to Stanford, 492 U.S. 361, and reasoning that,

similarly, Roper, Graham, and Miller protected offenders that fall under the line

while remaining silent as to offenders that fall above the line). As a result, Miller

did not preclude the district court from considering the relevance of science to a

cruel-and-unusual-punishment claim where the defendant was eighteen years

old. Id. at *16.

      Dr. Steinberg, an expert on juvenile brain development, testified

extensively at trial. Dr. Steinberg testified that early adolescence as occurring

between the ages of ten and thirteen, middle adolescence between the ages of

fourteen and seventeen, and late adolescence between the ages of eighteen and

twenty-one. Cruz, 2018 WL 1541898, at *23. Specifically, late adolescents “still

show problems with impulse control and self-regulation and heightened

sensation-seeking, which would make them in those respects more similar to

somewhat younger people than to older people.” Id. Therefore, scientific evidence

revealed that late adolescents displayed similar characteristics of immaturity

and impulsivity as juveniles under eighteen. Id. Yet, people in late adolescence

were still more capable of change than adults. Id. at *24.
                                       39


      Additionally, Dr. Steinberg testified that at the time when Roper was

decided, little research focused on the brain development of late adolescence or

young adulthood, so when Roper drew the line at the age of eighteen in 2005,

scientific record was not available to the United States Supreme Court as it is

today. Cruz, 2018 WL 1541898, at *25. Based on the evidence and the body of

research, the district court concluded that Miller-type principles should be

extended to persons over the age of eighteen. Id. at *25.

      But the United States Court of Appeals for the Second Circuit reversed.

See Cruz v. United States, 826 F. App’x 49, 52 (2d Cir. 2020). The Second Circuit

held that persons who committed offenses when over the age of eighteen were

not entitled to Miller-type protections, and insisted that Miller embraced the age

of eighteen as a substantive cut-off date for making similar claims. Id.

      5. United States v. C.R. In C.R., United States District Court Judge Jack

Weinstein wrote a lengthy opinion considering the validity of a mandatory five-

year prison sentence on a nineteen-year-old convicted of possession of child

pornography. 792 F. Supp. 2d 343, 347 (E.D.N.Y. 2011), vacated by United

States v. Reingold, 731 F.3d 204 (2d Cir. 2013). Judge Weinstein canvassed the

science related to the development of juveniles into young adults, and concluded

that young brains are still developing after the age of eighteen and that their

culpability was therefore reduced. Id. at 490. He concluded under the facts of

the case that the imposition of a five-year minimum prison sentence on a

nineteen-year-old defendant would amount to cruel and unusual punishment.

Id. at 510.
                                         40


     V. Overview of the Science Regarding Harsh Sentences for Young
Adults.

      Roper, of course, was decided in 2005. 543 U.S. 551. Even in Roper,

however, the Supreme Court recognized that the juvenile brain development that

impacted the culpability of criminal defendants did not end at age eighteen but

extended beyond that date. Id. at 574.

      Since then, neuroscience involving adolescents has continued to

accumulate. Post-Roper studies reinforce the notion that impulsivity and neural

plasticity are characteristic of young adults. Madison Ard, Note, Coming of Age:

Modern Neuroscience and the Expansion of Juvenile Sentencing Protections, 72

Ala. L. Rev. 511, 520–21 (2020). Research has confirmed that the brain

continues to mature beyond the age of eighteen. See, e.g., Kathryn L. Mills et al.,

Structural Brain Development Between Childhood and Adulthood: Convergence

Across Four Longitudinal Samples, 141 Neuroimage 273, 276 (2016); Marc D.

Rudolph et al., At Risk of Being Risky: The Relationship Between “Brain Age”

Under Emotional States and Risk Preference, 24 Developmental Cognitive

Neuroscience 93, 102–03 (2017); Christian K. Tamnes et al., Development of the

Cerebral Cortex Across Adolescence: A Multisample Study of Inter-Related

Longitudinal Changes in Cortical Volume, Surface Area, and Thickness, 71 J.

Neuroscience 3402, 3410 (2017). And social psychology continues to show the

immaturity of young adults beyond the age of eighteen. See, e.g., Alexandra O.

Cohen et al., When Is an Adolescent an Adult? Assessing Cognitive Control in

Emotional and Nonemotional Contexts, 27 Psychological Sci. 549, 550, 559–60

(2016); Kathryn Monahan et al., Juvenile Justice Policy and Practice: A
                                        41


Developmental Perspective, 44 Crime & Just. 577, 582 (2015). As summarized

by one commentator, “[E]ighteen-to twenty-one-year-olds [are] more similar to

ten- to seventeen-year-olds on indices of psychosocial maturity than they [are]

to adults twenty-six years of age and older.” Andrew Michaels, A Decent Proposal:

Exempting Eighteen- to Twenty-Year-Olds from the Death Penalty, 40 N.Y.U. Rev.

L. & Soc. Change 139, 163 (2016) [hereinafter Michaels].

      In light of the evolving science, there have been suggestions in scholarly

literature regarding how best to treat young offenders who fall within the aged

eighteen to twenty-one or eighteen to twenty-five category. Some scholars have

cogently suggested simply moving some of the categorical goal posts, just like

the Supreme Court did when it increased the categorical age for prohibition of

the death penalty from sixteen in Thompson to eighteen in Roper. See John H.

Blume et al., Death by Numbers: Why Evolving Standards Compel Extending

Roper’s Categorical Ban Against Executing Juveniles from Eighteen to Twenty-

One, 98 Tex. L. Rev. 921, 950 (2020); Carly Loomis-Gustafson, Student Article,

Adjusting the Bright-Line Age of Accountability within the Criminal Justice System:

Raising the Age of Majority to Age 21 Based on the Conclusions of Scientific

Studies Regarding Neurological Development and Culpability, 55 Duq. L. Rev.

221, 237 (2017); Michaels, 40 N.Y.U. Rev. L. & Soc. Change 139. These scholars

urge that the categorical judgment that the death penalty cannot be applied to

children under the age of eighteen should be raised to age twenty-one or twenty-

five. In the context of Iowa law, where life without possibility of parole is the
                                        42


harshest sanction available, the implication is that this sentence should be

categorically barred for young adults as well as those under the age of eighteen.

      Other authorities have rejected a per se bar on severe sentences such as

life without possibility of parole for persons over the age of eighteen, but have

instead argued that the appropriate way to integrate the science into the

sentencing process is through an individualized hearing. See William W. Berry

III, Eighth Amendment Presumptive Penumbras (and Juvenile Offenders), 106

Iowa L. Rev. 1, 42 (2020). One scholar has suggested that in such an

individualized hearing, the state would carry the burden of demonstrating the

need for a life-without-possibility-of-parole sentence. Id. Under such a regime, it

might be difficult to apply a life-without-possibility-of-parole sentence to a

nonhomicidal crime of a young adult. Id.

      Three leading scholars—Elizabeth S. Scott, Richard J. Bonnie, and

Laurence Steinberg—wrote a 2016 article considering the question of proper

treatment of young adults for purposes of applying cruel and unusual

punishment law. See Elizabeth S. Scott et al., Young Adulthood as a Transitional

Legal Category: Science, Social Change, and Justice Policy, 85 Fordham L. Rev.

641 (2016) [hereinafter Scott]. In this somewhat dated review of scholarship, the

authors recognize that it was time to reconsider the law’s approach to young

adult offenders in light of recent scientific research. Id. at 643. The authors

caution that the research does not establish that individuals aged eighteen

through twenty are not indistinguishable from children under the age of

eighteen. Id. Instead, according to the authors, the young adult years can be best
                                        43


understood as a transition stage between adolescence and mature adulthood.

Id. at 644. In short, the authors reject a binary approach to childhood and

adulthood. Id. They do not advocate simply extending the categorical goal posts

of Roper and its progeny to persons under the age of twenty-one or twenty-five.

      The authors caution is based, at least in part, on the limitations in the

psychological studies of young adults. First, they note that the studies showing

emotional immaturity are somewhat task dependent. Id. at 648–50. Second, the

studies of peer pressure for the older age group are equivocal. Id. Third,

psychological maturity varies at given ages considerably. Id. Finally, age

differences in psychological functioning in young adulthood seems to vary as a

function of context. Id. With respect to brain development studies, the authors

observe that the research has not yet significantly informed our understanding

of the characteristics necessary for the formation of social policy. Id. at 652.

      Yet, the authors conclude that the research, though not conclusive, shows

young adults may be “driven by tendencies toward impulsivity and risk-taking

that characterize much of the criminal activity of juveniles.” Id. at 656–57. Even

for violent offenses, the authors suggest that the offender’s relative youth should

be considered in sentencing. Id. at 661. They assert that the evidence may

support a presumption that mandatory minimum sentencing regimes should

exclude young adult offenders. Id. at 662; see also William W. Berry III,

Individualized Sentencing, 76 Wash. & Lee L. Rev. 13 (2019) [hereinafter Berry

III, Individualized Sentencing] (urging individualized sentencing for youth over

the age of eighteen); Josh Gupta-Kagan, The Intersection Between Young Adult
                                        44


Sentencing and Mass Incarceration, 2018 Wis. L. Rev. 669, 714 (2018)

(recommending youth be considered a separate category for cruel and unusual

punishment proportionality analysis).

      VI. Discussion.

      A. Introduction. This case involves whether the developments in

neuroscience and social science undermines a mandatory sentence of life

without possibility of parole for an eighteen-year-old charged with homicide

under the cruel and unusual punishment clause of article I, section 17 of the

Iowa Constitution. There are two questions presented. The first question is

whether the categorical rule in Sweet, namely, that juvenile offenders under the

age of eighteen cannot be sentenced to life without possibility of parole, should

be extended to cover the defendant here who committed homicide when he was

just over eighteen years of age. If the answer to this question is no, a second

distinctly different question arises, namely, whether a defendant is entitled to an

individualized Miller-type hearing on the question of whether life in prison

without possibility of parole may be constitutionally applied given the maturity

of the defendant.

      B. Categorical Ban on Life Without Parole to Defendants Who Commit

Crimes When over the Age of Eighteen. In Sweet, we categorically held that a

child who commits a crime while under the age of eighteen cannot be sentenced

to life without possibility of parole. 879 N.W.2d at 839. The defendant here

argues that the categorical rule in Sweet should be extended to a defendant who

is just over the age of eighteen when the crime is committed. The defendant
                                        45


argues that the age of eighteen should not be regarded as a “bright line” that

excludes consideration of the mitigating features of youth for young adults aged

eighteen and over. The State responds that the language in Sweet stating that

the relief applied to persons eighteen years of age was designed as a “bright line”

that should not be altered in this case.

      Drawing the line at age eighteen for the categorical judgment in Sweet was

not based on the notion that the mitigating factors of youth explored in those

cases have no application to sentences of adolescents beyond the age of eighteen.

Instead, the line has been drawn to support the categorical judgment that life

without possibility of parole could never be imposed on any juvenile. See id. at

835–39. The risk of disproportionate punishment of youth under the age of

eighteen through application of mandatory adult punishment is so high, and the

ability to identify incorrigible exceptions so difficult, that an across the board

judgment prohibition is required.

      The case for a categorical judgment that life without possibility of parole

could never be imposed weakens after the age of eighteen. It is no doubt true

that the science has evolved since Roper was decided in 2005 and that the

judgments made in Roper, and in Sweet have been further reinforced by

additional research. But as pointed out by Scott, Binnie, and Steinberg in 2016,

the neurological and social science suggesting mitigating factors involving young

adults who commit serious crimes is at least somewhat more ambiguous than

the studies involving children. See generally Scott, 85 Fordham L. Rev. 641. In

other words, based on the current science, the potential disproportionality of
                                        46


application of adult mandatory sentence of life without possibility of parole to

persons over eighteen when the crime is committed is sufficiently reduced that

a categorical ban on the punishment is not required.

      As a result, I would decline the invitation of Dorsey to simply extend the

categorical rule of Sweet prohibiting life-without-possibility-of-parole sentences

to young adults like Dorsey at this time. I would not, however, rule out the

possibility that at some point scientific and other developments may require a

reexamination of my conclusion.

      C. As-Applied Challenge. In the alternative to a categorical challenge,

Dorsey suggests we apply a State v. Bruegger-type proportionality test in this

case that takes into account the mitigating factors of youth. See 773 N.W.2d 862

(Iowa 2009). In Bruegger, we held that under Iowa Rule of Criminal Procedure

2.24(5)(a), a defendant could raise a challenge to the legality of a sentence at any

time, including claims that the sentence amounted to cruel and unusual

punishment. Id. at 884. We reviewed a case involving a number of nonexclusive

factors that contributed to excessive punishment, including the convergence of

a broadly defined criminal statute, the use of a juvenile adjudication when he

was twelve to enhance his sentence, and the dramatic increase in his

punishment resulting from the enhancement. Id. at 885. We emphasized in

Bruegger, however, that no party advocated a standard for interpreting the Iowa

Constitution differently from its federal counterpart. Id. at 883. Nonetheless, we

emphasized our familiar ability to apply the generally applicable standard in a

fashion more stringent than the federal caselaw. Id.
                                       47


      This case, however, is distinguishable from Bruegger in two important

respects. First, no party in Bruegger presented to us an argument regarding the

potential application of the evolving neuroscience in the evaluation of the

defendant’s culpability. In this case, however, Dorsey invites us to consider the

question of gross proportionality in the context of a life-without-possibility-of-

parole sentence for a person just over the age of eighteen. Second, Brugger

involved a term of years, while this case involves the harshest sentence available

in Iowa—life without possibility of parole. In short, the sum and substance of

Dorsey’s argument, unlike that in Bruegger, is to ask that this court depart from

the federal precedent and extend our holdings to young adults over eighteen

years old.

      I now turn to Dorsey’s alternate argument that he is entitled to an

individualized hearing on his as-applied challenge under article I, section 17 of

the Iowa Constitution. Dorsey’s position is consistent with the thread of

authorities that emphasize the need for an individualized assessment before the

harshest sentence may be imposed on an offender. For instance, in Atkins, the

Supreme Court ruled in the death penalty context that an individualized

assessment of a defendant’s mental capacity is required before the death penalty

could be imposed. 536 U.S. at 317, 321 (noting that an assessment is required

to decide if the offender is actually mentally impaired, and that such assessment

possibly would draw much disagreement, but where the offender meets the

standard, “death is not a suitable punishment for a mentally retarded

criminal”). Similarly, in Woodson and Lockett v. Ohio, the Supreme Court held
                                          48


that individualized assessments were required for considering mitigation in a

death penalty case. Woodson, 428 U.S. at 304; Lockett, 438 U.S. at 605.

      It is true, of course, that Atkins, Woodson, and Lockett were death penalty

cases. But life without possibility of parole is the harshest of penalties in Iowa.

As   established   earlier,   “[L]ife   without   parole   sentences   share   some

characteristics with death sentences that are shared by no other sentences.”

Graham, 560 U.S. at 69. They are “an irrevocable judgment about that person’s

value and place in society.” Id. at 74. From a practical perspective, “[a] young

person who knows that he or she has no chance to leave prison before life’s end

has little incentive to become a responsible individual.” Id. at 79.

      In the life-without-possibility-of-parole case of Miller, the Supreme Court

emphasized the importance of the Woodson-Lockett individualized assessment

and suggested that the distinction between the death penalty and noncapital

cases was not absolute. See Berry III, Individualized Sentencing, 76 Wash. & Lee

L. Rev. at 62; William W. Berry III, The Mandate of Miller, 51 Am. Crim. L. Rev.

327, 339 (2014). Although Miller involved a defendant under the age of eighteen,

the availability of an individualized hearing on proportionality of a young offender

just over the age of eighteen serves as a protective measure to ensure that only

the most incorrigible of young defendants receive the harshest penalty.

      In my view, the state must make a showing of incorrigibility before a life-

without-possibility-of-parole sentence can be imposed on a young adult in light

of the reduced culpability ordinarily associated with youth. As a result, this

matter should be remanded for a Miller-type individualized hearing to determine
                                           49


whether the State can show that the defendant is incorrigible and therefore has

the culpability necessary to support a life-without-possibility-of-parole-death-in-

prison sentence. While an offender under the age of eighteen may be entitled to

a categorical exclusion from a life-without-possibility-of-parole sentence, I would

hold that an individual older than eighteen might be subject to life without

possibility of parole provided that the state can make the necessary showing of

incorrigibility to support the sentence.

       Because of the confluence of the mitigating factors of youth and the

harshness of the penalty, I would apply a different version of the gross

proportionality test than has traditionally been applied under the federal

caselaw. Instead, in the context of a youthful offender facing life without

possibility of parole, the state should be required to show that the individual

offender is so incorrigible that even considering a parole-based release at a later

date is out of the question. This heightened sense of proportionality is necessary

because of the potent combination of potential mitigating factors and the

irreversible and severe nature of the underlying punishment. This extension of

individualized determinations is a small but necessary evolution of our current

law.

       VII. Conclusion.

       For the above reasons, I would vacate the sentence and remand the matter

to the district court for further proceedings consistent with this opinion.